Title: To Thomas Jefferson from Joseph Holmes, 7 March 1781
From: Holmes, Joseph
To: Jefferson, Thomas



Sir
Richmond March 7th. 1781

  On my return from the last Assembly, On hering our Country being invaded, immediatley March’d With a Number of Volunteers for this place, but hering the enemy had return’d down the river we changed Our route for Fredericksburg, where we remained some time before the Commanding Officer thought proper to discharge Us. This delayed the building the Cabbins Ordered by Your Excellency for the reception of the Prisoners kept at Winchester. The two Gentlemen with Myself who were Appointed to look out for a sutable Place for the Purpose, Rented from Mr. Mathias Bush Merchant in Philada. 525 Acres of land about four Miles from Winchester, Agreeing in every part With the Instructions given us (exceeding Healthy Situation, aboundance of Wood and Plenty of Good Water) at Twenty Pounds Yearly rent, with liberty to cut what wood we should want for building without any Consideration, the fuel by the Cord at Sixpence in specia, Or the Value thereof in Paper Money. I have got built thirty of the Cabbins, the Hauling  Cuting raising Making doors, hinges, &c. compleat, cost three hundred pounds each, as this Number is not Near Sufficient to contain all Expected, I give Orders for ten More to be built On the same Plan, 14 feet Squair in the Clear. A further sum of money Will be Wanting to pay at least the balance. The few Prisoners who could do Any thing in Wood I had Orders, previous to begining the Cabbins, to send on to New York for Exchange, therefore no Assistance was received from the Prisoners but the craming between the loggs. This Moment received Your Excellencies letter relative to indulging Prisoners of War Who Are Artificers to reside in particular Counties. I should be Glad the useful part of them Could with propriety be employ’d in such places as were Convenient for Me to Call for them when Wanted, Tho’ experience has convinced Me that this indulgence has Offten been Attended with bad consequence. They have frequent Opportunities of Mixing with the Ignorant part of Mankind who harkens with too Much Attention to their prejudiced Stories in favour of their Country, besides a greater Opportunity of Making their Escape to the enemy by being able to procure Country Cloathing, and in many instances, friends. Let the County Lieutenant be ever so Watchful its impossible for him to gaurd against the above. Whatever place Your Excellency should see fit to point Out, and the persons to intrust them with, I shall Cheerfully Agree too, and give the necessary instructions and receive the Bonds (which in such cases we have Always Made it a rule to take) from the Persons whom employ them to deliver the Prisoners When Call’d for. Any that has been let out heretofore never received Any Rations.
I am with the Highest sentimts. of respect Your Excellencies Most Obt. Servant,

Joseph HolmesContinental DCG of Prisrs

